COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                §
 FELIPE LACKEY RANGEL,                                         No. 08-09-00056-CV
                                                §
                          Appellant,                                Appeal from
                                                §
 v.                                                          County Court at Law No. 3
                                                §
 NPG OF TEXAS, L.P. d/b/a KVIA TV                            of El Paso County, Texas
 CHANNEL 7 ABC,                                 §
                                                                 (TC # 2005-4619)
                          Appellee.             §


                                  MEMORANDUM OPINION

       Pending before the Court is Felipe Lackey Rangel’s motion to dismiss the appeal pursuant

to TEX .R.APP .P. 42.1(a)(1) because Rangel no longer wishes to prosecute the appeal. We grant the

motion and dismiss the appeal with prejudice. Costs are assessed against Appellant. See

TEX .R.APP .P. 42.1(d).


November 24, 2009
                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.